UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 97-2226



TIMOTHY E. FINLEY,

                                            Plaintiff - Appellant,

          versus


EDWARD C. BABIN, in his individual capacity;
KARRY GUILLORY, in his individual capacity;
JANE STEPHENS, in her individual capacity;
JOHN C. STOCKWELL, in his individual capacity;
RUSSELL H. PUTNAM, JR., in his individual
capacity; JAMES B. GRIFFIS, in his individual
capacity; JAMES E. BARNES, in his individual
capacity; JOHN M. PALMS, in his individual
capacity; JOHN S. BENFIELD, in his individual
capacity; JAMES MOESER, in his individual
capacity; LESTER LEFTON, in his individual
capacity; USCS FACULTY SENATE; BOARD OF
TRUSTEES OF THE UNIVERSITY OF SOUTH CAROLINA,
in its official capacity,
                                           Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Columbia.    Patrick Michael Duffy, District
Judge. (CA-95-2853-3-23)


Submitted:   February 10, 1998         Decided:     February 26, 1998


Before NIEMEYER, HAMILTON, and LUTTIG, Circuit Judges.
Affirmed by unpublished per curiam opinion.


Timothy E. Finley, Appellant Pro Se. William Llewellyn Pope, POPE
& RODGERS, Columbia, South Carolina; Walter Harcourt Parham, System
Legal Department, UNIVERSITY OF SOUTH CAROLINA, Columbia, South
Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:
     Appellant appeals the district court's order granting summary

judgment to the Appellees in Appellant's complaint alleging viola-

tions of 42 U.S.C. § 1983 (1994), the Higher Education Act of 1965,

and various state laws. We have reviewed the record and the dis-

trict court's order and find no reversible error. Accordingly, we

affirm on the reasoning of the district court. Finley v. Babin, No.
CA-95-2853-3-23 (D.S.C. Aug. 7, 1997). We dispense with oral
argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.




                                                          AFFIRMED



                                2